Case 2:19-cr-20185-TGB-MKM ECF No. 149, PageID.686 Filed 02/17/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,

                   Plaintiff,                  Case No. 19-cr-20185
vs.                                            Honorable Terrence G. Berg

D-1 Ajamion Williams,

                   Defendant.

                   Stipulated Preliminary Order of Forfeiture


      Plaintiff, by and through its undersigned attorneys, together with defendant

Ajamion Williams, by and through his attorney, Vincent J. Toussaint, Esq., submit

this Stipulated Preliminary Order of Forfeiture for immediate entry, and stipulate

and agree to the following.

      Based upon this Stipulation and other information in the record, and

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), IT IS HEREBY

ORDERED, ADJUDGED AND DECREED THAT:

      1.     Defendant shall forfeit to the United States all right, title, and interest

he may possess in all firearms and ammunition involved in or used in the

commission of his offense including, but not limited to, the following, as property

involved in his violations of 18 U.S.C. § 371 and 18 U.S.C. § 922(j):
Case 2:19-cr-20185-TGB-MKM ECF No. 149, PageID.687 Filed 02/17/21 Page 2 of 6




            Rifle, Mnf: Norinco (North China Industries), Cal: 7.62X39 mm,
             Model: Unknown Type, SN: 15592;
            Rifle, Mnf: Israel Weapon Ind-IWI (Israel Military Ind-IMI), Cal: 223,
             Model: Tavor Sar, SN: T0027653;
            Handgun, Mnf: Kimber, Cal: 45, Model: Pro Covert II, SN: KR75047;
            Handgun, Mnf: F.N. (FN Herstal), Cal: 57, Model: Five-Seven, SN:
             386148547;
            Handgun, Mnf: Taurus International, Cal: 45/410, Model: The Judge,
             SN: BT650235;
            Handgun, Mnf: Taurus International, Cal: 9, Model: PT111
             Millennium G2, SN: TKX39900;
            Ammunition – Assorted, Qty: 12, Mnf: Federal, Cal: 9;
            Ammunition, Qty: 81, Mnf: Federal, Cal: 9;
            Ammunition, Qty: 49, Mnf: Remington, Cal: 45;
            Ammunition – Assorted, Qty: 2, Mnf: Assorted, Cal: **;
            Ammunition, Qty: 1, Mnf: Federal, Cal: 9; and
            Ammunition, Qty: 19, Mnf: Winchester-Western, Cal: 762.

(collectively, “Subject Property”).

      2.      The Subject Property IS HEREBY FORFEITED to the United

States under 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) for disposition according

to law, and any right, title and interest of defendant, and any right, title and interest

that his heirs, successors or assigns have, or may have, in the Subject Property is

HEREBY AND FOREVER EXTINGUISHED.

      3.      The Subject Property was involved in defendant’s violations of 18

U.S.C. § 371 and 18 U.S.C. § 922(j) and is therefore subject to forfeiture under 18

U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and the requisite nexus exists between

the Subject Property and the offense of conviction.



                                            2
Case 2:19-cr-20185-TGB-MKM ECF No. 149, PageID.688 Filed 02/17/21 Page 3 of 6




      4.     In entering into this Stipulated Preliminary Order of Forfeiture,

defendant waives his right to have a jury determine the forfeitability of his interest

in the Subject Property as provided by Federal Rule of Criminal Procedure

32.2(b)(5). The defendant further waives the requirements of Federal Rules of

Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the

charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment. The defendant knowingly,

voluntarily and intelligently waives any challenge to the above described forfeiture

based upon the Excessive Fines Clause of the Eighth Amendment to the United

States Constitution.

      5.     Pursuant to Rule 32.2(b)(4)(A), this Stipulated Preliminary Order of

Forfeiture shall become final and effective as to defendant at the time it is entered

by the Court, but remains preliminary as to third parties until the ancillary

proceedings, if any, are concluded under Rule 32.2(c).

      6.     The forfeiture of the Subject Property shall be made part of

defendant’s sentence and included in his Judgment.

      7.     The defendant’s counsel, Vincent J. Toussaint, affirms that he has

discussed this Stipulated Order with the defendant and that the defendant consents

to the entry of the Stipulated Order of Forfeiture.




                                           3
Case 2:19-cr-20185-TGB-MKM ECF No. 149, PageID.689 Filed 02/17/21 Page 4 of 6




      8.     Upon entry of this Order, the United States, its designee, the ATF,

and/or the United States Marshals Service are authorized, pursuant to Rule

32.2(b)(2) and (3), to seize any property identified above which is not currently in

its custody or control, to conduct any discovery that the Court considers proper to

help identify, locate, or dispose of any property seized, and the United States is

authorized to begin proceedings consistent with applicable statutory requirements

pertaining to ancillary hearings and the rights of any third parties.

      9.     Pursuant to 21 U.S.C. § 853(n), Rule 32.2, and other applicable rules,

the United States shall publish notice of this Stipulated Preliminary Order of

Forfeiture and of its intent to dispose of the Subject Property on

www.forfeiture.gov, for at least thirty (30) consecutive days. The United States

may also, to the extent practicable, provide direct written notice to any person or

entity known to have an alleged interest in the Subject Property. The

aforementioned notice shall direct that any person, other than defendant, asserting

a legal interest in the Subject Property must file a petition with the Court within

thirty (30) days of the final date of publication of notice or within thirty (30) days

of receipt of actual notice, whichever is earlier. The petition shall be for a hearing

before the Court alone, without a jury and in accordance with 21 U.S.C. § 853(n),

to adjudicate the validity of the petitioner’s alleged interest in the Subject Property.

Any petition filed by a third party asserting an interest in the Subject Property must


                                           4
Case 2:19-cr-20185-TGB-MKM ECF No. 149, PageID.690 Filed 02/17/21 Page 5 of 6




be signed by the petitioner under penalty of perjury and must set forth the nature

and extent of the petitioner’s alleged right, title or interest in the Subject Property,

the time and circumstances of the petitioner’s acquisition of the right, title, or

interest in the Subject Property, any additional facts supporting the petitioner’s

claim, and the relief sought.

      10.     After the disposition of any motion filed under Rule 32.2(c)(1)(A) and

before a hearing on any ancillary petition, the United States may conduct discovery

in accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues in the ancillary

proceeding.

      11.      If no third party files a timely petition before the expiration of the

period provided in 21 U.S.C. § 853(n)(2), then this Stipulated Preliminary Order of

Forfeiture shall become the Final Order of Forfeiture and the United States shall

have clear title to the Subject Property as provided in 21 U.S.C. § 853(n)(7) and

Rule 32.2(c)(2); further, the United States shall be authorized to dispose of the

Subject Property as prescribed by law.

      12.     If a third party files a petition for ancillary hearing for the Subject

Property, the Court shall enter an Amended and/or Final Order of Forfeiture that

addresses the disposition of the third party petition as provided under Rule

32.2(c)(2).


                                            5
Case 2:19-cr-20185-TGB-MKM ECF No. 149, PageID.691 Filed 02/17/21 Page 6 of 6




      13.    The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Rule 32.2.

Approved as to form and substance:

Saima S. Mohsin
Acting United States Attorney

 S/Michael El-Zein                              S/Vincent J. Toussaint (with consent)
 Michael El-Zein (P79182)                       Vincent J. Toussaint
 Assistant United States Attorney               Attorney for Ajamion Williams
 211 W. Fort Street, Ste. 2001                  Toussaint Law
 Detroit, MI 48226                              24901 Northwestern Hwy. Suite 612
 (313) 226-9770                                 Southfield, MI 48075
 Michael.El-Zein@usdoj.gov                      313-878-6699
                                                vjtoussaint@netscape.net

 Dated: February 11, 2021                       Dated: February 11, 2021



*******************************
IT IS SO ORDERED.

Dated: February 17, 2021                  /s/Terrence G. Berg_______________
                                          Honorable Terrence G. Berg
                                          United States District Court Judge




                                            6
